                     Case 1:20-cv-05064-LGS Document 7 Filed 08/18/20 Page 1 of 2

          Sheehan & Associates, P.C.                            60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
          spencer@spencersheehan.com                                        tel. 516.303.0552     fax 516.234.7800

                                                                         August 14, 2020
          District Judge Lorna G. Schofield
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, NY 10007
                                                                        Re: 1:20-cv-05064-LGS
                                                                            Gil v. The Coca-Cola Company
          Dear District Judge Schofield:

                   This office, with Reese LLP, represents the plaintiff. In accordance with your Honor's
          Individual Rules, plaintiff requests an adjournment of the Initial Conference and submission of the
          joint letter.

                  The original date for the Initial Conference is Monday, August 24, 2020 and the submission
          of the joint letter is to be filed no later than Thursday, August 20, 2020. There have been no
          previous requests for adjournment of this date. No previous request was granted or denied.

                 The reason for this request is because the parties are in negotiation for defendant to accept
          and waive formal service of process. Plaintiff anticipates defendant will execute a waiver of service
          within approximately three to four weeks.

                  Plaintiff requests an adjournment of the Initial Conference and corresponding submission
          of a joint letter until October 15, 2020, so that defendant can sign and return the waiver of service,
          evaluate the case and discuss it with the undersigned in advance of the date by which defendant's
          answer or response to the complaint is due. The requested adjournment will permit the parties to
          discuss defendant's possible responsive pleading or answer, an amended complaint by defendant
          or a resolution of this action based on good faith negotiations. This request is submitted at least 48
          hours prior to the date of the conference and deadline for submission of the joint letter. This request
          does not affect any other scheduled dates. Thank you.

Application GRANTED in part.                                             Respectfully submitted,

The initial pretrial conference currently scheduled for Thursday,        /s/Spencer Sheehan
August 27, 2020 at 10:40 A.M. is adjourned to Thursday,                  Spencer Sheehan
September 10, 2020 at 10:40 A.M. Since Plaintiff has been in
communication with Defendant, the parties shall file the joint
letter and proposed case management plan pursuant to this
Court's Individual Rules no later than Thursday, September 3,
2020.

Defendant shall appear in this action as soon as is practicable,
and in any event, no later than Thursday, September 3, 2020. By
August 20, 2020 Plaintiff shall serve a copy of this Order on
Defendant and file an affidavit of service.

So Ordered.
       New York, New York
Date: August 18, 2020
          Case 1:20-cv-05064-LGS Document 7 Filed 08/18/20 Page 2 of 2




                                     Certificate of Service

I certify that on August 14, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                  CM/ECF           First-Class       Email            Fax
                                                      Mail
 Defendant’s Counsel                 ☐                  ☐              ☐               ☐
 Plaintiff’s Counsel                 ☒                  ☐              ☐               ☐
 Courtesy Copy to Court              ☐                  ☐              ☐               ☐


                                                       /s/ Spencer Sheehan
